Case: 19-30982      Document: 00515243451         Page: 1    Date Filed: 12/19/2019




                        REVISED December 19, 2019

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                      December 17, 2019
                                      No. 19-30982
                                                                         Lyle W. Cayce
                                                                              Clerk
JUNE MEDICAL SERVICES, L.L.C., on behalf of its patients, physicians,
and staff, doing business as Hope Medical Group for Women; JOHN DOE 1,
Medical Doctor; JOHN DOE 2, Medical Doctor; JOHN DOE 3, Medical
Doctor,

               Plaintiffs - Appellees

v.

REBEKAH GEE, in her official capacity as Secretary of the Louisiana
Department of Health and Hospitals; JEFF LANDRY, in his official capacity
as Attorney General of Louisiana; JAMES E. STEWART, SR., in his official
capacity as District Attorney for Caddo Parish,

               Defendants - Appellants



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CV-444


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30982     Document: 00515243451    Page: 2   Date Filed: 12/19/2019



                                 No. 19-30982
      Defendants-Appellants seek relief from the district court’s November 25,
2019 Ruling and Order denying Defendants’ Motion for Limited Relief from the
protective order designating the documents at issue, among others, as
confidential and not subject to public disclosure. Plaintiffs-Appellees filed a
motion to dismiss, arguing lack of subject matter jurisdiction, which is
DENIED.
         In connection with their filing in the United States Supreme Court in
the related matter in which certiorari was recently granted, June Medical
Services v. Gee, Nos. 18-1460, 18-1323 (U.S. Oct. 4, 2019) (“June I”), Defendants
seek to submit as evidence three sealed documents and their attachments.
Defendants further request that we nostra sponte unseal the documents at
issue either in toto or for the limited purpose of filing with the Supreme Court.
This court granted appellants’ motion to expedite this appeal based on the
December 26 filing deadline in June I. Appellants have not identified which
issues, if any, are not affected by that deadline, and we have only decided the
issue of whether we should unseal the documents to facilitate their filing in
the briefing of June I. On the showing made, we decline to undo the protective
order solely in order to facilitate supplementing the record before the Supreme
Court in June I.
      Although we acknowledge the overbroad nature of the district court’s
protective order, see Protective Order, June Medical Services v. Gee, No. 3:16-
cv-00444-BAJ-RLB, (M.D. La. Feb. 22, 2018), our focus here is on the reason
for the request to the district court, the denial of which is now before us:
supplementing the record before the Supreme Court. The question of what
documents, if any, the Supreme Court should consider in deciding June I is not
for us to resolve. That decision is within the purview and prerogative of the
Court.


                                       2
    Case: 19-30982   Document: 00515243451       Page: 3   Date Filed: 12/19/2019



                              No. 19-30982
     Accordingly, we AFFIRM, without prejudice, on that ground, noting that
Defendants-Appellants   maintain   the   right     to   request permission     to
supplement the June I record from the Supreme Court.




                                    3